Citation Nr: 0524099	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  94-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1997 Hearing 
Officer's Decision of the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia, which denied entitlement 
to service connection for a nervous condition on a direct 
basis and as a symptom of a thyroid abnormality.  

In July 1997, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.  Subsequently, in September 1998, the RO granted 
service connection for a bipolar disorder, but separately 
denied service connection for a thyroid disorder.  The 
veteran perfected a timely appeal to that denial.  

On May 5, 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, sitting at the RO.  A 
transcript that hearing is also of record.  

In May 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, 
which included obtaining a medical opinion, a supplemental 
statement of the case (SSOC) was issued in April 2005.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's thyroid disorder clearly and unmistakably 
existed prior to active military service.  

3.  The veteran's preexisting thyroid disorder is not shown 
by clear and unmistakable evidence to have chronically 
worsened or increased in severity beyond the natural 
progression of the disorder in service.  


CONCLUSION OF LAW

A thyroid disorder preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  It is applicable to all claims for VA benefits, to 
include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  See VAOPGCPREC 
7-2004.  Usually, VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA with regard to 
the issue of service connection for a thyroid disorder.  In 
compliance with the May 2004 Board remand, VA contacted the 
VA Medical Center (VAMC) in Decatur, Georgia, and obtained 
all treatment records from May 2002 to the present.  

In addition, the veteran was afforded a VA examination for 
endocrine diseases in February 2005, and the record was 
reviewed by the VA examiner, who rendered an opinion on the 
etiology of the veteran's current thyroid disorder.  

Moreover, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, private 
physician's statements, the veteran's testimony, and non-VA 
and VA treatment and examination reports, which evaluate the 
nature and etiology of the veteran's thyroid disorder, are 
adequate for determining whether service connection is 
warranted for the condition in question.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the VCAA's enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  VA satisfied its duty to notify by means of a May 
2004 letter from the AOJ to the veteran that was issued prior 
to the certification of the appeal to the Board.  That letter 
informed the appellant of what evidence was required to 
substantiate her service-connection claim, what evidence VA 
had obtained, and of her and VA's respective duties for 
obtaining evidence.  

The appellant was also asked to let the AOJ know if there was 
any other evidence or information that she thought would 
support her claim or to send any evidence in her possession 
that pertained to her claim and notified the appellant that 
it was her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The cover letter to the supplemental 
statement of the case (SSOC) issued in April 2005 gave the 
veteran additional time to make any comment she wished.  

At the end of the Travel Board hearing, the veteran was given 
time to provide additional comments to add to the record.  
The Board acknowledges that the VCAA letter did not precede 
the initial RO adjudication, see Pelegrini, 18 Vet. App. at 
118-20, but that letter, the cover letter to the SSOC, and 
the hearing provided the veteran with ample opportunity to 
respond before the case was forwarded to the Board for 
appellate consideration.  

Thus, the content of the notice provided to the veteran as to 
the issue of service connection for a thyroid disorder fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 123-29 (2005).  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  Id. (holding timing-of-notice 
error not prejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b) (2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  

As such, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.  

II.  Factual Background

The record indicates that the veteran entered active duty in 
July 1973.  Her enlistment examination, conducted in June 
1973, noted a finding of hypothyroidism, slight, 
asymptomatic, not considered disabling.  She was seen on sick 
call in August 1973, with complaints of constipation for five 
days; she reported having similar problems prior to service.  
It was noted that she had been on Cytomel since September 
1972, and it was recommended that the medication be 
discontinued.  

The veteran returned to sick call six days later, claiming to 
be very tired; Cytomel was restarted.  The veteran was next 
seen in September 1973, at which time it was noted that she 
had never been shown to be hypothyroid, but she had been 
committed to life long thyroid treatment; the medication was 
discontinued.  

The service medical records indicate that the veteran was 
referred for thyroid evaluation in June 1974.  It was noted 
that her major complaint was that of depression.  The 
examiner noted that the veteran was previously on Cytomel for 
complaints of fatigue and constipation, but she was taken off 
the medication 1 year ago, with no noted change in symptoms.  
The examiner also noted that T3 & T4 were normal off the 
medication; there was no history of goiter, and no associated 
symptoms.  A physical examination was within normal limits.  

The veteran was again seen in March 1975, complaining of 
fatigue, sluggishness, nervousness, and cold and hot feeling; 
following an evaluation, the assessment was rule/out thyroid 
disorder.  The separation examination, conducted in July 
1976, was negative for any complaints, findings or diagnosis 
of a thyroid disorder.  

Post service medical records, including VA as well as private 
treatment reports, dated from 1983 through 1995, show that 
the veteran received ongoing clinical evaluation and 
treatment for several disabilities, including symptoms 
associated with hypothyroidism.  A private treatment report, 
dated in February 1987, indicate that she was seen for 
evaluation of a swollen gland and difficulty swallowing.  A 
thyroid scan revealed findings compatible with simple or 
euthyroid goiter.  

Diagnoses of hypothyroid were reported in February 1992, 
November 1992, and February 1993.  A September 1993 private 
treatment report noted that the veteran was seen for 
complaints of irritable mood, hot flashes, mood surges, and 
crying spells.  She was not taking any hormones.  The 
diagnosis was hypothyroid.  A private treatment report, dated 
in October 1993, indicated that her thyroid level was a 
little high on blood work; Synthroid was prescribed.  

Of record is a private medical statement dated in December 
1995, indicating that the veteran had been treated for a 
hypothyroid condition, and she was taking thyroid therapy 
with a medication called Cytomel.  The private physician 
observed that the veteran's service medical records outlined 
many symptoms associated with hypothyroidism, including 
constipation, lethargy, fatigue, nervousness, inability to 
concentrate, depression, insomnia, cold and hot feeling, and 
poor work performance.  

The physician indicated that it was well known that thyroid 
disorders could present with agitation and depression, 
depending upon whether the person was hyper or hypothyroid; 
and that had an impact on the person's emotional state.  He 
stated that since thyroiditis, specifically Hashimoto's 
thyroiditis, tended to evolve and got worse over the years, 
it was conceivable that the veteran had symptoms of her 
condition aggravated by omission or absence of medications 
while in the military.  

At a personal hearing in July 1996, the veteran provided 
testimony as to the symptoms she experienced while on active 
duty.  She maintained that while she had a thyroid disorder 
prior to service, that condition was aggravated by service.  
Similar contentions were made at another personal hearing in 
July 1997.  

Of record are three private medical statements, dated in 
August and September 1996, all indicating that the veteran 
suffered from a nervous disorder and hypothyroidism.  In a 
medical statement dated in August 1996, a physician indicated 
that the veteran had hypothyroidism and a bipolar disorder.  
The physician further referenced that, when both disorders 
were active, they may present with similar physical and 
emotional complaints; and, when either condition was active, 
it could aggravate the other.  In a September 1996 statement, 
another physician noted that the veteran had been under her 
care for 3 years for complaints arising from Hashimoto's 
thyroiditis.  

VA progress notes, dated from January 1999 through May 2000, 
reflect treatment for an unrelated disability.  Received in 
September 2000 were medical records from the Social Security 
Administration, dated from November 1984 through September 
1996, the findings of which have been reported above.  These 
records indicate that the veteran was determined to be 
disabled due to an affective disorder.  

Received in December 2000 were treatment reports from the 
veteran's private physician dated from September 1993 through 
February 2000, reflecting ongoing evaluation and treatment 
for thyroiditis, which was noted to be controlled with 
medication.  Subsequently received VA outpatient treatment 
reports, dated from June 2000 through June 2002, reflect 
ongoing evaluation and treatment for several disabilities, 
including a thyroid disorder.  

A November 2001 treatment report noted that the veteran had 
been followed at the endocrine clinic for evaluation of a 
thyroid disorder.  It was noted that she was previously told 
that she had Hashimoto's thyroiditis, but laboratory findings 
were normal, without Synthroid.  In April 2002, it was 
reported that the veteran had had normal thyroid functions in 
the past, but was placed on small dose of Synthroid.  

At her personal hearing in May 2003, the veteran testified 
that she was on medication for hypothyroidism when she 
entered military service, but she was taken off the 
medication in service and put on placebo.  She indicated that 
she had problems with symptoms of hypothyroidism while on 
active duty, including problems with constipation, 
nervousness, insomnia, depression, and acne.  She further 
noted that she suffered from Hashimoto's thyroiditis, which 
was hypothyroidism, with attacks of extreme fatigue.  She 
stated that she was put back on her medication when she began 
receiving treatment from her private doctor around 1979 or 
1980.  She contended that her symptoms increased while on 
active duty because she was taken off her medication.  

Received in May 2004 were VA progress notes, dated from July 
2002 to November 2003, which show that the veteran continued 
to receive clinical attention and treatment for symptoms of a 
thyroid disorder.  When seen in October 2002, she complained 
of excessive sleepiness, occasional facial puffiness, 
constipation, dry hair, weight loss, heat intolerance, and 
depressed mood.  It was noted that she was already taking 
Synthroid with normal thyroid function tests on April 2002.  
Subsequently received VA treatment reports, dated from March 
2002 to February 2005, show that she continued to receive 
clinical attention and treatment for symptoms associated with 
hypothyroidism.  

The veteran was afforded a VA examination in February 2005.  
At that time, the examiner indicated that review of the 
records and reports of medical records showed that she had 
been diagnosed with hypothyroidism, slight and asymptomatic, 
and treated with supplemental thyroid medication before 
entering the service.  The initial visit did not document 
usage of the medication.  The examiner noted that review of 
available laboratory tests and physical examinations from 
later in 1973 and 1974 reveal normal findings at times when 
the veteran was on and off the medication.  

All available documentation did not show any objective 
findings of hyperthyroidism or hypothyroidism by physical 
examination or laboratory tests.  No treatment with Cytomel 
was continued after 1973, and subsequent testing and 
examinations remained the same.  The examiner noted that 
isolated review of laboratory tests available from 1973 
through 2004 revealed no evidence of hypothyroidism, although 
on several occasions there was evidence of hyperthyroidism 
when being treated with thyroid supplements.  Following a 
physical evaluation, the assessment was clinically and 
biochemically euthyroid being treated with exogenous 
levothyroxine to address symptoms.  

The VA examiner explained that the only evidence for a 
primary thyroid disorder was by history of "hypothyroidism" 
diagnosed before entering military service in 1972.  He noted 
that there was no objective evidence available to support 
that diagnosis.  Subsequently, the veteran had not had any 
objective evidence of hypothyroidism.  The examiner further 
noted that, there are alternatively multiple instances of 
excessive treatment with thyroid medications as indicated by 
suppressed TSH on multiple occasions.  Suppressed T4 with 
high or normal T3 while taking Cytomel, and elevated T4 or 
free T4 levels while taking Levothyroxine.  The examiner 
noted that none of those instances appeared to have occurred 
during active service.  

The examiner indicated that the veteran had a history of 
euthyroid goiter, which may relate to a normal variant, a 
history of iodine deficiency, or the known history of lithium 
use.  The VA examiner explained, if the veteran was 
hypothyroid before entering service, then this condition was 
clearly not exacerbated by any treatment during service, 
since she became euthyroid after her service, including 
normal uptake and function on a thyroid scan.  He further 
noted that, if the veteran's condition was in fact 
Hashimoto's thyroiditis with hypothyroidism that had gotten 
worse, then the scan would have been expected to have 
decreased uptake and she would have been clinically and 
biochemically hypothyroid.  

The VA examiner, therefore, concluded that: (1) there were no 
signs that any thyroid disorder was aggravated during service 
according to the information available; (2) the absence of 
medication during service led to evaluation at a later date 
that actually suggests that any previous "hypothyroidism" 
had resolved (not aggravated), with only subsequent findings 
of euthyroid goiter; (3) the currently-diagnosed thyroid 
disorder had not progressed and appeared to have resolved, 
and natural progression of hypothyroidism was to have gotten 
worse over time requiring full-dose supplementation, which 
had not occurred; and (4) the available data did not indicate 
any severity of any thyroid disorder during the time in 
service.  Therefore, any severity beyond that can only be 
based on guess or conjecture, and trust in the history given 
by the veteran.  

III.  Legal Analysis

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to prove service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
Reasonable doubt is one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
thyroid disorder.  Although the veteran clearly has a current 
thyroid disorder, the Board finds that the more persuasive 
and credible evidence in this case does not support the 
assertion that her thyroid disorder is related to service.  

In this case, the Board finds that the veteran did have a 
preexisting thyroid disorder prior to entering service.  
Specifically, the veteran's service medical records indicate 
that at the time of her enlistment examination in June 1973, 
it was clearly noted that she had slight hypothyroidism, 
asymptomatic.  Again, when seen in August 1973, for 
complaints of constipation, it was noted that the veteran had 
been on Cytomel, a medication for treatment of thyroid 
conditions, since September 1972.  Therefore, the Board finds 
such evidence to indicate that the veteran's thyroid disorder 
clearly and unmistakably existed prior to service.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's thyroid disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting thyroid 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  

Although the Board acknowledges that the veteran did 
experience symptomatology related to her thyroid disorder in 
service, including complaints of fatigue, constipation, as 
well as depression and nervousness, the Board also notes that 
aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service.  There must 
be permanent advancement of the underlying pathology.  

In this case, the veteran's service medical records indicate 
that the veteran was taken off the medication for her thyroid 
condition with no increase in her symptoms.  Significantly, 
in February 2005, the VA examiner noted that available 
laboratory tests and physical examinations from later in 1973 
and 1974 reveal normal findings at times when the veteran was 
on and off the medication.  All available documentation does 
not show any objective findings of hyperthyroidism or 
hypothyroidism by physical examination or laboratory tests.  
No treatment with Cytomel was continued after 1973, and 
subsequent testing and examinations remained the same.  

It is noteworthy that, on the occasion of her separation 
examination in July 1976, there were no objective findings of 
a thyroid disorder.  In fact, the medical evidence of record 
does not show a finding of hypothyroidism until 1987, more 
than a decade following the veteran's discharge from service.  

The Board also finds it significant that the VA examiner in 
February 2005 commented that there was no objective evidence 
in the veteran's service records showing any aggravation of 
her thyroid disorder.  In fact, the VA examiner opined that 
the currently-diagnosed thyroid disorder had not progressed 
and appeared to have resolved, and natural progression of 
hypothyroidism was to have gotten worse over time requiring 
full-dose supplementation, which had not occurred.  

The Board finds this to be persuasive evidence when viewed in 
the context of the remaining evidence of record.  While the 
medical opinion offered by a private physician noted that it 
was conceivable that the veteran's thyroid disorder may have 
been aggravated during service, his opinion was speculative 
at best.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  

In assigning high probative value to the VA report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board is of the opinion that there is clear and 
unmistakable evidence establishing that the veteran's 
preexisting thyroid disorder did not chronically worsen or 
increase in severity during his period of service.  
Therefore, the Board finds that her thyroid disorder was not 
aggravated by service.  

Based on the foregoing, the Board finds the veteran's thyroid 
disorder clearly and unmistakably existed prior to service 
and that it was not aggravated by service; thus, the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  

The Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's thyroid disorder was 
not aggravated by service in order to conclude that there was 
a preexisting disorder.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's thyroid disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that her current thyroid disorder is related 
to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or aggravation and absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

Service connection for a thyroid disorder is denied.  



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


